Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Napoli on 11/5/21.

The application has been amended as follows: 
	
Claim 3. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl  from the description of R5 on pg. 12. 

Claim 4.  Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl  in the description of R5 on pg. 21. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl in the description of R6 on pg. 22. Please remove C1-C4-cycloalkyl-C3-C6-cycloalkyl from the description of Rc on pg. 22. Please remove C1-C4-cycloalkyl-C3-C6-cycloalkyl from the description of Rc on pg. 23.
 
Claim 5.  Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl in the description of R5 on pg. 24. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl in the description of R6 on pg. 25. Please remove C1-C4-cycloalkyl-C3-c on pg. 24 (it is within the description of R5). Please remove C1-C4-cycloalkyl-C3-C6-cycloalkyl from the description of Rc on pg. 23.
	In the description of R6 on pg. 25, please replace the descriptions of Rc and RM (which starts in the current claim as “…Rc and RM …”) to read instead as follows: “Rc is selected from the group consisting of C1-C6-alkyl, C2-C6-alkenyl, C2-C6-alkynyl, C3-C6-cycloakyl and C1-C6-alkoxy, RM is selected from the group consisting of halogen, cyano, C1-C4-alkyl- C3-C6-cycloalkyl, C1-C6-alkyl, C2-C6-alkenyl, C2-C6-alkynyl, C3-C6-cycloakyl and C1-C6-alkoxy,”.

Claim 11. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl  from the description of R5 on pg. 27. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl  from the description of R6 on pg. 27.
 
Claim 12. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl  from the description of R5 on pg. 28. Please replace tri(C1-C4)silyl-C2-C4-alkynyl with tri(C1-C4-alkyl)silyl-C2-C4-alkynyl  from the description of R6 on pg. 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims to remove the above language which improperly broadens the dependent claims and/or correct functional groups where applicant’s names were not clearly defined, e.g. it was unclear to the examiner what applicants were claiming with tri-(C1-C4)silyl-C2-C4-alkynyl because this could be anything with a C1-C4 carbon atoms which is broader than the independent claim 2 as per applicant’s definition of R5 and R6. Based on applicant’s definition and examples applicant’s intend this to mean tri-(C1-C4-alkyl)silyl-C2-C4-alkynyl specifically this reads on wherein R5 or R6 is a C2-C4-alkynyl which is substituted with Ra which is an Si(Re)3 and Re is are three independent C1-C4 alkyl groups as defined/disclosed in claim 
Applicant’s previous terminal disclaimer over US10117430 (filed and approved 12/4/20) has overcome any possible double patenting issues.
As discussed previously applicant’s amendments to the compound scope have excluded the closest prior art with a good date WO2000037422. And for the reasons previously discussed in the office action dated 12/21/20 one of ordinary skill in the art would not have been motivated to make multiple changes to the compounds of ‘422 in order to form the instantly claimed compounds which the improper use of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616